Case 0:19-cv-62062-MGC Document 11-1 Entered on FLSD Docket 09/25/2019 Page 1 of 7

COMPOSITE
EXHIBIT 1

 
Case 0:19-cv-62062-MGC Document 11-1 Entered on FLSD Docket 09/25/2019 Page 2 of 7

Electronic Articles of Incorporation —_ Ni 7990008356
For August 14, 2017
Sec. Of State
kbrumbley

THE PROTEGE PROJECT, INC.

The undersigned incorporator, for the purpose of forming a Florida not-for-
profit corporation, hereby adopts the following Articles of Incorporation:

 

Article I

The name of the corporation 1s:
THE PROTEGE PROJECT, INC.

Article II

The principal place of business address:

1736 N.E. 171 STREET
NORTH MIAMI BEACH, FL. 33162

The mailing address of the corporation is:

1736 N.E. 171 STREET
NORTH MIAMI BEACH, FL. 33162

Article IIT

The specific purpose for which this corporation is organized is:

COMMUNITY OUT REACHDEDICATED TO ENHANCING FAMILIES
THROUGH IT'S EXCLUSIVELY DESIGNED

FUTURE-FOCUSED(FAITHBASED)CHARACTER-DEVELOPMENT,ENTREPRENEURIAL,MENTORS
Article TV

The manner in which directors are elected or appointed is:
AS PROVIDED FOR IN THE BYLAWS.

Article V

The name and Florida street address of the registered agent is:

RYAN TURIZO
1736 N.E. 171 STREET
NORTH MIAMI BEACH, FL. 33162

I certify that I am familiar with and accept the responsibilities of
registered agent.

Registered Agent Signature: RYAN TURIZO

 
Case 0:19-cv-62062-MGC Document 11-1 Entered on FLSD Docket 09/25/2019 Page 3 of 7

N17000008356
FILED

August 14, 2017
Sec. Of

Article VI

The name and address of the incorporator is:
PANTTTI

. Of State
kbrumbley

 

Electronic Signature of Incorporator: RYAN TURIZO

I am the incorporator submitting these Articles of Incorporation and affirm that the facts stated herein are
true. I am aware that false information submitted in a document to the Department of State constitutes a
third degree felony as provided for in s.817.155, F.S. I understand the requirement to file an annual report
between January ist and May Ist in the calendar year following formation of this corporation and every
year thereafter to maintain "active" status.

Article VII
The initial officer(s) and/or director(s) of the corporation is/are:
Title. PRES

Title: VP
JOSHUA T UNDERWOOD

 
    

Title: DOO

   
Case 0:19-cv-62062-MGC Document 11-1 Entered on FLSD Docket 09/25/2019 Page 4 of 7

5 qT } oe A.
"2 iw i a } ¥ _— I y
YC rilLOVECt, til

2Get QuotelCall nowflGet direction:

e Updates
e About us
e Gallery

e Contact

Non-Profit Organization Mentoring At-Risk Youth
Open 24 hours

Get Quote
Case 0:19-cv-62062-MGC Document 11-1 Entered on FLSD Docket 09/25/2019 Page 5 of 7

Ss oeparating

from a brig

 

Posted on Jun 24, 2018
Hip Hop Artist Bnice traveled all the way from California just to speak with the kids of AMi

Kids Of Greater Fort Lauderdale.

 

 

ABOUT US

We offer a unique character-development,entrepreneurial,mentorship program to inspire

and empower our community.

GALLERY
Case 0:19-cv-62062-MGC Document 11-1 Entered on FLSD Docket 09/25/2019 Page 6 of 7

 

CONTACT US

 

e (954) 274-7820

Address

 

ae

 

1736 N.E. 171 Street
North Miami Beach, FL 33162
United States

Business Hours

Mon: Open 24 hours

 
Case 0:19-cv-62062-MGC Document 11-1 Entered on FLSD Docket 09/25/2019 Page 7 of 7

Tue: Open 24 hours
Wed: Open 24 hours
Thu: Open 24 hours
Fri: Open 24 hours
Sat: Open 24 hours
Sun: Open 24 hours

Report abuse
Powered by Google

Message sent. We'll get back to you soon.

This site uses cookies from Google.
Learn more

 
